               Case 20-11558-KBO             Doc 1259         Filed 11/20/20       Page 1 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :       Chapter 11
                                                      :
24 HOUR FITNESS                                       :       Case No. 20-11558 (KBO)
WORLDWIDE, INC., et al.,                              :
                                                      :       (Jointly Administered)
                  Debtors.    1                       :
                                                      :       Ref. Docket No. 263 & 548
------------------------------------------------------x

             COVER SHEET OF THIRD MONTHLY FEE APPLICATION
              OF LAZARD FRÈRES & CO. LLC FOR ALLOWANCE OF
       COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED AS
      INVESTMENT BANKER TO THE DEBTORS AND DEBTORS IN POSSESSION
     FOR THE PERIOD FROM SEPTEMBER 1, 2020 TO AND INCLUDING SEPTEMBER
                                 30, 2020

    Name of applicant:                                                          Lazard Frères & Co. LLC
    Authorized to provide                                                       Debtors and Debtors in
    professional services to:                                                   Possession
    Date of retention:                                                          July 14, 2020 (effective as
                                                                                of June 15, 2020)
    Period for which compensation and reimbursement is requested:               September 1, 2020 –
                                                                                September 30, 2020
    Amount of compensation sought as actual, reasonable and                     $120,000.00 (80% of
    necessary:                                                                  $150,000.00)

    Amount of expense reimbursement sought as actual, reasonable                $14,784.08
    and necessary:


This is a: _ X_ monthly            __ interim         ___ final application




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour Fitness
United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24 San Francisco
LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064); RS FIT CA LLC
(7007); and RS FIT NW LLC 99372). The Debtors’ corporate headquarters and service address is 12647 Alcosta
Blvd., Suite 500, San Ramon, CA 94583.



                                                          i
             Case 20-11558-KBO   Doc 1259      Filed 11/20/20   Page 2 of 11




                     THIRD MONTHLY FEE APPLICATION OF
                         LAZARD FRÈRES AND CO. LLC

                         HOURS BY PROFESSIONAL
                    SEPTEMBER 1, 2020 – SEPTEMBER 30, 2020

          Name                               Title                      Hours
Tim George                  Vice Chairman                                11.5
Tyler Cowan                 Managing Director                            32.0
Jason Wooten                Managing Director                            15.0
Thibaud LeBlanc             Vice President                               24.0
Bill Fox                    Vice President                               55.0
Tim Silver                  Associate                                    40.0
Olya Vasilenko              Associate                                    75.5
Jay Patel                   Associate                                    11.0
Rachel Hersh                Analyst                                      32.0
Conor Hogan                 Analyst                                      84.0
                          TOTAL                                          380.0




                                         ii
           Case 20-11558-KBO         Doc 1259         Filed 11/20/20   Page 3 of 11




                               HOURS BY CATEGORY
                        SEPTEMBER 1, 2020 – SEPTEMBER 30, 2020

                               Project Categories                                     Hours
1. Interface with Professionals, Official Committees, and Other Parties-In-
                                                                                      119.5
Interest
2. Business Operations Planning, Monitoring, Reporting and Analysis, and
                                                                                      39.5
Projections
3. Preparation and/or Review of Court Filings                                          0.0
4. Court Testimony/Deposition and Preparation                                         21.0
5. Valuation Analysis                                                                 20.0
6. Capital Structure Review and Analysis                                              91.0
7. Merger & Acquisition Activity                                                      77.0
8. Financing Including DIP and Exit Financing                                          2.5
9. General Corporate Finance, Research and Analysis, and Other Due Diligence           0.5
10. Fee Application, Engagement                                                        8.5
11. Employee Retention Program                                                         0.5
                                   TOTAL                                              380.0




                                                iii
    Case 20-11558-KBO      Doc 1259   Filed 11/20/20   Page 4 of 11




                   EXPENSES BY CATEGORY
             SEPTEMBER 1, 2020 – SEPTEMBER 30, 2020

                                  Service Provider
        Expense Category                                  Amount
                                   (if applicable)
Employee Meals                                                  $133.88
Legal Fees                                                    14,650.20
Total Expenses                                               $14,784.08




                                 iv
               Case 20-11558-KBO             Doc 1259        Filed 11/20/20        Page 5 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :      Chapter 11
                                                      :
24 HOUR FITNESS                                       :      Case No. 20-11558 (KBO)
WORLDWIDE, INC., et al.,                              :
                                                      :      (Jointly Administered)
                  Debtors.    1                       :
                                                      :      Ref. Docket No. 263 & 548
------------------------------------------------------x

                     THIRD MONTHLY FEE APPLICATION
              OF LAZARD FRÈRES & CO. LLC FOR ALLOWANCE OF
       COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED AS
      INVESTMENT BANKER TO THE DEBTORS AND DEBTORS IN POSSESSION
    FOR THE PERIOD FROM SEPTEMBER 1, 2020 TO AND INCLUDING SEPTEMBER
                                 30, 2020

        Lazard Frères and Co. LLC (“Lazard”), as investment banker to the debtors and debtors in

possession in the above-captioned cases (collectively, the “Debtors”), hereby submits its third

monthly fee application (this “Fee Application”), pursuant to sections 327(a) and 328(a) of title 11

of the United States Code (the “Bankruptcy Code”), Rule 2014(a) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), Rules 2014-1 and 2016-2(h) of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”) and the Order (I) Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals and (II) Granting Related Relief

[D.I. 544] (the “Interim Compensation Order”), for interim allowance and reimbursement of 100%



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour Fitness
United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24 San Francisco
LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064); RS FIT CA LLC
(7007); and RS FIT NW LLC 99372). The Debtors’ corporate headquarters and service address is 12647 Alcosta
Blvd., Suite 500, San Ramon, CA 94583.
            Case 20-11558-KBO            Doc 1259   Filed 11/20/20     Page 6 of 11




of Lazard’s expenses in the amount of $14,784.08 incurred in connection with professional

services rendered to the Debtors during the period from September 1, 2020 through and including

September 30, 2020 (the “Compensation Period”). In support of this Monthly Fee Application,

Lazard respectfully states as follows:

                                JURISDICTION AND VENUE

       1.   The United States Bankruptcy Court for the District of Delaware (this “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

dated as of February 29, 2012. This is a core proceeding within the meaning of 28 U.S.C. § 157(b).

Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.   The statutory and other bases for the relief requested in this Fee Application are

sections 328(a), 330 and 331 of the Bankruptcy Code, Bankruptcy Rule 2016(a), Local Rule 2016-

2 and the Interim Compensation Order.

                                         BACKGROUND

       3.   On June 15, 2020 (the “Petition Date”), the Debtors each filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses

and manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. The Debtors’ chapter 11 cases have been consolidated for procedural purposes

only and are being jointly administered pursuant to Bankruptcy Rule 1015(b) and Local Rule

1015-1.

       4.   On June 23, 2020, the Debtors filed the application to retain and employ Lazard as

their investment banker [D.I. 263] (the “Retention Application”), nunc pro tunc to the Petition

Date, pursuant to the terms of that certain agreement for services dated April 1, 2020 between the

Debtors and Lazard (together with the Indemnification Letter annexed thereto, the “Engagement


                                                2
             Case 20-11558-KBO           Doc 1259     Filed 11/20/20     Page 7 of 11




Letter”). A copy of the Engagement Letter was appended to the Retention Application as Exhibit

1.

       5.   On July 14, 2020, the Court entered the order approving the Retention Application

[D.I. 548] (the “Retention Order”). The Retention Order, among other things, approved the

Engagement Letter, as modified by the Retention Order, pursuant to sections 327(a) and 328(a) of

the Bankruptcy Code, and authorized the Debtors to pay, reimburse and indemnify Lazard in

accordance with the terms and conditions of, and at the times specified in, the Engagement Letter

as modified by the Retention Order.

       6.   On July 13, 2020, the Court entered the Interim Compensation Order. The Interim

Compensation Order provides, in pertinent part, that on or after the 20th day of each month, each

retained professional may file an application for interim allowance of its fees earned and expenses

incurred during the preceding month. If no objection is filed within 20 days of the filing and service

of a monthly fee application, the Debtors are authorized and directed to pay the retained

professional 80% of the fees and 100% of the expenses requested in the monthly fee application

that are not subject to an objection.

                                        RELIEF REQUESTED

       7.   By this Fee Application, Lazard requests (a) interim allowance and payment of

compensation for professional services to the Debtors during the Compensation Period in the

amount of $120,000.00, representing 80% of the Monthly Fee for the month of September 2020

in the amount of $150,000.00 earned by Lazard during the Compensation Period and (b) interim

allowance of 100% of Lazard’s expenses incurred during the Compensation Period in connection

with such services in the amount of $14,784.08.




                                                  3
             Case 20-11558-KBO          Doc 1259     Filed 11/20/20      Page 8 of 11




       8.    The fees charged by Lazard have been billed in accordance with the Engagement

Letter and the Retention Order and are comparable to those fees charged by Lazard for professional

services rendered in connection with similar chapter 11 cases and non-bankruptcy matters. Lazard

submits that such fees are reasonable based upon the customary compensation charged by similarly

skilled practitioners in comparable bankruptcy cases and non-bankruptcy matters in the

competitive national investment banking market.

       9.    There is no agreement or understanding between Lazard and any other person, other

than members of the firm, for the sharing of compensation to be received for services rendered in

these chapter 11 cases.

                                  SUMMARY OF SERVICES

       10.    The Lazard professionals who rendered services on behalf of the Debtors during the

Compensation Period are as follows: Tim George (Vice Chairman); Tyler Cowan (Managing

Director); Jason Wooten (Managing Director); Thibaud Leblanc (Vice President); Bill Fox (Vice

President); Tim Silver (Associate); Olya Vasilenko (Associate); Jay Patel (Associate); Rachel

Hersh (Analyst); and Conor Hogan (Analyst).

       11.    During the Compensation Period, the Debtors relied heavily on the experience and

expertise of the above-named persons in dealing with matters described below. Lazard’s highly

skilled restructuring and industry professionals devoted significant time and effort to perform

properly and expeditiously the required professional services. Although Lazard, in line with

market convention, does not bill by the hour, Lazard kept track of its post-petition time in one-half

hour increments in accordance with the Retention Order. Such time records are attached hereto as

Exhibit A.




                                                 4
             Case 20-11558-KBO         Doc 1259      Filed 11/20/20    Page 9 of 11




       12.   During the Compensation Period, Lazard performed various services on behalf of the

Debtors, including, but not limited to, the following:

             a) Assistance with General Bankruptcy — Lazard participated in weekly, if not
                daily, planning sessions and other periodic calls and video calls with the Debtors
                and their legal counsel and restructuring advisor concerning process and strategy
                issues related to the bankruptcy. Lazard participated in numerous calls and video
                calls with the Debtors’ management and other advisors and presented materials
                regarding the terms of the restructuring transaction, rights offering, and other
                strategic issues to management and the Special Committee. Lazard also provided
                periodic updates to the advisors to the Official Committee of Unsecured Creditors
                and DIP lenders and consulted with them during the process.
             b) Calls and Oversight of Diligence with Creditors and other Parties in Interest —
                Lazard prepared, reviewed, advised and assisted in the preparation of presentation
                materials and diligence information for the Debtors’ creditors and their advisors,
                as well as ratings agencies. Lazard engaged in regular conversations with these
                constituencies. Lazard, in coordination with the Debtors’ management, legal
                counsel and restructuring advisor, coordinated diligence calls and video calls,
                management presentations and calls on a number of different topics and work
                streams.
             c) Preparation of Court Filings and Court Testimony — Lazard assisted the Debtors
                and their legal counsel in the preparation and review of various court filings
                leading up to and through the Chapter 11 proceedings.
             d) Restructuring Transaction Negotiation — Lazard assisted the Debtors in the
                analysis and negotiation of the restructuring transaction with the creditors,
                including the negotiation of the terms of the emergence rights offering and take-
                back debt financing. Lazard professionals, together with the financial advisor,
                evaluated the Debtor’s post-emergence liquidity needs to right-size appropriate
                capital structure, cost of debt service and new equity investment. In addition,
                Lazard evaluated creditor holdings of various debt tranches to ensure appropriate
                plan support by the voting classes.
             e) Debtor-in-Possession Financing — Lazard assisted the lenders and other
                professionals in structuring and negotiating the amendments to the DIP Credit
                Agreement milestones, necessary to accommodate the requirements of the
                Debtors and to progress the cases. Lazard also assisted in preparation of materials
                provided to the ratings agencies to satisfy the rating requirement under the DIP.
             f) Capital Structure and Debt Capacity Analysis — Lazard advised the Debtors with
                respect to numerous debt capacity and capital structure topics. Lazard performed
                debt capacity and capital structure analyses utilizing multiple methodologies and
                taking into account appropriate quantitative and qualitative considerations.
             g) Review and Diligence of Business Plan — Lazard previewed the Debtors’
                business plan and analyzed its financial forecasts and operating assumptions, and



                                                 5
              Case 20-11558-KBO            Doc 1259        Filed 11/20/20        Page 10 of 11




                   evaluated post-emergence liquidity needs under various risk-adjusted scenarios
                   and capital structure alternatives. Lazard professionals had numerous video calls
                   with the Debtors’ management and financial advisor to review club reopening
                   forecasts, capital spending assumptions and emergence costs, among others.
               h) Financial Analysis — Lazard professionals assisted the Debtors’ management
                  and restructuring advisor in preparing various presentations, benchmarking and
                  other analyses related to the Debtors’ chapter 11 cases, business plan analysis,
                  and marketing and financing processes.

                             ACTUAL AND NECESSARY EXPENSES

        13.    Lazard incurred certain necessary expenses during the Compensation Period for

which it is entitled to reimbursement under the Engagement Letter and the Retention Order. As set

forth in greater detail on the attached Exhibit B. Lazard’s total expenses for the Compensation

Period are $14,784.08. 2

                               CERTIFICATION OF COMPLIANCE

        14.    The undersigned has reviewed the requirements of Local Rule 2016-2 and certifies

that, to the best of his knowledge, information and belief, this Fee Application complies with that

rule.




                              [Remainder of Page Intentionally Left Blank]




2
  The expense reimbursements requested herein may not include certain expenses incurred by Lazard during the
Compensation Period but not processed as of the date hereof. Any such expenses will be included in future monthly
fee applications.



                                                       6
            Case 20-11558-KBO           Doc 1259   Filed 11/20/20   Page 11 of 11




         WHEREFORE Lazard requests (a) interim allowance and payment of compensation for

professional services to the Debtors during the Compensation Period in the amount of

$120,000.00, representing 80% of a Monthly Fee in the amount of $150,000.00 for month of

September 2020 earned by Lazard during the Compensation Period, and (b) interim allowance of

100% of Lazard’s expenses incurred during the Compensation Period in connection with such

services in the amount of $14,784.08.



Dated:         November 20, 2020
               Sargentville, Maine

                                             LAZARD FRÈRES & CO. LLC


                                              /s/ Tyler Cowan
                                             Tyler Cowan
                                             Managing Director
                                             Lazard Frères & Co. LLC
                                             30 Rockefeller Plaza
                                             New York, NY 10112
